DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 11/29/2021.
Applicant’s amendments filed 11/29/2021 have been fully considered and reviewed by the examiner. Examiner notes the amendment of claims 1-5,8-9,12-15; and the addition of new claims 16-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 12-14, 16-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0278859 to Sharangpani et al. (hereinafter Sharangpani) in view of Sharangpani et al. US 2017/0125436, hereinafter Sharangpani (‘436)).
With respect to Claim 1, Sharangpani discloses a method for forming a three-dimensional (3D) memory device (e.g., NAND memory strings) (Sharangpani, Figs. 1, 4, 5A-5B, 6, 7A-7E, ¶0002, ¶0025-¶0041, ¶0048-¶0067, ¶0072-¶0088), comprising:
       forming a NAND memory string extending vertically through a dielectric stack (e.g., (32,42)) (Sharangpani, Figs. 1, 4, ¶0028-¶0029, ¶0034, ¶0036-¶0041, ¶0073) comprising a plurality of interleaved sacrificial layers (e.g., 42) and dielectric layers (e.g., 32) above a substrate (e.g., 9);
       forming a slit opening (e.g., 79) (Sharangpani, Figs. 5A-5B, ¶0072-¶0073) extending vertically through the plurality of interleaved sacrificial layers and dielectric layers (32,42) of the dielectric stack;

       forming a plurality of gate-to-gate dielectric layers (e.g., silicon nitride layer 154 including horizontal portions 254 comprised of oxygen doped silicon nitride) (Sharangpani, Figs. 7C-7D, ¶0079-¶0083) by nitridizing (e.g., performing nitridation process of the insulating layers 32 comprised of silicon oxide) the plurality of dielectric layers (e.g., 32) through the slit opening (79) and the plurality of lateral recesses (43); and
       forming a memory stack comprising a plurality of interleaved gate conductive layers (e.g., 46) (Sharangpani, Figs. 7D-7E, 8, ¶0084-¶0086) and the plurality of gate-to-gate dielectric layers (154/153/152) by depositing the plurality of gate conductive layers (e.g. 46) into the plurality of lateral recesses (43) through the slit opening.
Further, Sharangpani does not specifically disclose forming a plurality of gate-to-gate dielectric layers by oxidizing the plurality of dielectric layer, one of the plurality of dielectric layers comprising a silicon nitride layer, wherein: in response to oxygen diffusion concentration being controlled, the silicon nitride layer becomes a silicon oxynitride layer and at least one silicon oxide layer which is formed at a side of the one of the plurality of dielectric layers, or in response to the oxygen diffusion concentration being controlled, the silicon nitride layer becomes only a whole silicon oxynitride layer.
However, Sharangpani teaches that the alternating stack (e.g., 32, 42) comprises various materials including insulating layers (32) made of silicon nitride or silicon oxide (Sharangpani, Figs. 1, 7D-7E, 8, ¶0036-¶0038, ¶0053, ¶0073, ¶0101, ¶0102) and sacrificial layers (42) including polysilicon, and that the oxygen containing silicon nitride layer (e.g., silicon oxynitride) is formed by thermal nitridation or thermal oxidation, specifically, a silicon oxynitride layer (Sharangpani, ¶0053) is formed by partial conversion of the silicon oxide material into a silicon oxynitride by thermal nitridation or by partial conversion of silicon nitride material into a silicon oxynitride by thermal oxidation, and that interdiffusion of the deposited silicon nitride layers and silicon oxide layers forms a silicon oxynitride layer; forming the oxygen containing silicon nitride layer (e.g., 154, silicon oxynitride) into the lateral recesses (43) provides 
Further, Sharangpani (‘436) teaches a method of forming an array of monolithic three-dimensional NAND strings that comprises a dielectric stack (32, 42) (Figs. 2J-2K, 7, 9A, ¶0030-¶0034, ¶0039-¶0042) of the alternating plurality of insulating layer (32) and sacrificial layer (42), forming a plurality of gate-to-channel dielectric layers (41O) (Figs. 2J-2K, 7, 9A, ¶0060, ¶0094-¶0104) by oxidizing the plurality of dielectric layer (e.g., sacrificial layers 42 including a silicon nitride layer) including one of the plurality of dielectric layers comprising a silicon nitride layer, wherein: in response to oxygen diffusion concentration being controlled, the silicon nitride layer (42) becomes (e.g., sacrificial layers 42 including silicon nitride converted into silicon oxide-containing layers 41O that includes silicon oxide and/or silicon oxynitride) a silicon oxynitride layer and at least one silicon oxide layer which is formed at a side of the one of the plurality of dielectric layers (42), or in response to the oxygen diffusion concentration being controlled, the silicon nitride layer becomes only a whole silicon oxynitride layer; and further forming gate conductive layers (46) (Figs. 2J-7, 9A, ¶0094-¶0104) into the plurality of lateral recesses (43).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Sharangpani by forming the alternating stack comprising a plurality of dielectric materials and sacrificial material layers as taught by Sharangpani (‘436), and forming a plurality of gate-to-gate dielectric layers of Sharangpani by oxidizing the plurality of silicon nitride insulating layers of the alternating stack as taught by Sharangpani (‘436), wherein the oxidizing provides a plurality of silicon oxide and silicon oxynitride layers or a plurality of silicon oxynitride layers to have the method that comprises forming a plurality of gate-to-gate dielectric layers by oxidizing the plurality of dielectric layer, one of the plurality of dielectric layers comprising a silicon nitride layer, wherein: in response to oxygen diffusion concentration being controlled, the silicon nitride layer becomes a silicon oxynitride layer and at least one silicon oxide layer which is formed at a side of the one of the plurality of dielectric layers, or in response to the oxygen diffusion concentration being controlled, the silicon nitride layer becomes only a whole silicon oxynitride layer in order to provide improved memory device including 
Regarding claim 2, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 1. Further, Sharangpani discloses the method, wherein each of the plurality of sacrificial layers (42) (Sharangpani, Figs. 6, 7A, ¶0073) comprises a polysilicon layer, and each of the plurality of dielectric layers comprises a silicon nitride layer.
Regarding claim 4, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 2. Further, Sharangpani discloses that each of the plurality of gate-to-gate dielectric layers comprises a silicon oxynitride layer (e.g., 154, oxygen doped silicon nitride layer) (Sharangpani, Fig. 7E, ¶0053, ¶0080, ¶0083) and at least one silicon oxide layer (e.g., 153), but does not specifically disclose that forming the plurality of gate-to-gate dielectric layers comprises controlling the oxygen diffusion concentration. However, Sharangpani teaches that the oxygen containing silicon nitride layer (e.g., silicon oxynitride) (Sharangpani, ¶0053) having a composition of SiON (with controlled contents of silicon oxygen, and nitrogen) is formed by thermal nitridation or thermal oxidation, and that interdiffusion of the deposited silicon nitride layers and silicon oxide layers forms a silicon oxynitride layer. Further, Sharangpani (‘436) teaches that the silicon nitride layer (42) is converted into silicon oxide-containing layers (41O) (Figs. 2J-2K, ¶0060) that includes silicon oxide and/or silicon oxynitride layers.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Sharangpani/Sharangpani (‘436) by forming a silicon oxynitride layer by thermal oxidation and interdiffusion as taught by Sharangpani (‘436), wherein the silicon nitride layer is converted into silicon oxide-containing layers that includes silicon oxide and/or silicon oxynitride layers to have the method, wherein forming the plurality of gate-to-gate dielectric layers comprises controlling the oxygen diffusion concentration in order to provide improved memory device including oxygen containing silicon nitride layer to enhance the charge trapping characteristics at each 
Regarding claim 6, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 2. Further, Sharangpani discloses the method, wherein forming the plurality of lateral recesses (43) (Sharangpani, Figs. 7A, 8, ¶0073-¶0074) comprises applying a wet etchant through the slit opening (e.g., 79).
Regarding claim 8, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 1. Further, Sharangpani discloses that each of the plurality of gate conductive layers (46) (Sharangpani, Figs. 7A, 8, ¶0085-¶0086) comprises a metal layer.
Regarding claim 9, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 1. Further, Sharangpani does not specifically disclose that each of the plurality of gate conductive layers comprises a doped polysilicon layer. However, Sharangpani teaches that each of the gate conductive layers comprises (46) (Sharangpani, Figs. 7A, 8, ¶0085-¶0086) comprises a conductive doped semiconductor layer, and a metal silicide or a combination thereof.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Sharangpani/Sharangpani (‘436)  by forming gate conductive layers comprised of a conductive doped semiconductor layer as taught by Sharangpani to have the method, wherein each of the plurality of gate conductive layers comprises a doped polysilicon layer in order to provide improved 3D-NAND memory device with enhanced charge retention characteristics of the three-dimensional NAND memory (Sharangpani, ¶0002, ¶0036-¶0038, ¶0053, ¶0079-¶0080, ¶0101).
With respect to Claims 12 and 13, Sharangpani discloses a method for forming a three-dimensional (3D) memory device (e.g., NAND memory strings) (Sharangpani, Figs. 1, 4, 5A-5B, 6, 7A-7E, ¶0002, ¶0025-¶0041, ¶0048-¶0067, ¶0072-¶0088), comprising:

       forming a channel structure (e.g., 60) (Sharangpani, Figs. 6, 7A, ¶0062-¶0067) extending vertically through the plurality of polysilicon layers (e.g., 42) and the plurality of silicon nitride layers (e.g., 32);
       etching the plurality of polysilicon layers (42) selective to the plurality of silicon nitride layers (e.g., 32) to form a plurality of lateral recesses (43) (Sharangpani, Figs. 6, 7A, ¶0073-¶0076);
       forming a silicon oxynitride layer (e.g., silicon nitride layer 154 including horizontal portions 254 comprised of oxygen doped silicon nitride) (Sharangpani, Figs. 7C-7D, ¶0079-¶0083); and Atty. Dkt. No. 10018-01-0047-US-DIV1- 40 –
       depositing a plurality of metal layers (46) (Sharangpani, Figs. 7D-7E, 8, ¶0084-¶0086)  into the plurality of lateral recesses (43).
Further, Sharangpani does not specifically disclose oxidizing the plurality of silicon nitride layers, wherein in response to oxygen diffusion concentration being controlled, one of the plurality of silicon nitride layers becomes a silicon oxynitride layer and at least one silicon oxide layer which is formed at a side of the one of the plurality of silicon nitride layers, or in response to the oxygen diffusion concentration being controlled, the one of the plurality of silicon nitride layers becomes only a whole silicon oxynitride layer (as claimed in claim 12), wherein each of the plurality of silicon nitride layers becomes a silicon oxynitride layer (as claimed in claim 13).
However, Sharangpani teaches that the alternating stack (e.g., 32, 42) comprises various materials including insulating layers (32) made of silicon nitride (Sharangpani, Figs. 1, 7D-7E, 8, ¶0036-¶0038, ¶0053, ¶0101, ¶0102) and sacrificial layers (42) including polysilicon, and that the oxygen containing silicon nitride layer (e.g., silicon oxynitride) is formed by thermal nitridation or thermal oxidation, specifically, a silicon oxynitride layer (Sharangpani, ¶0053) is formed by partial conversion of the silicon oxide material into a silicon oxynitride by thermal nitridation or by partial conversion of silicon nitride material into a silicon oxynitride by thermal oxidation; forming the oxygen containing silicon nitride 
Further, Sharangpani (‘436) teaches a method of forming an array of monolithic three-dimensional NAND strings that comprises a dielectric stack (32, 42) (Figs. 2J-2K, 7, 9A, ¶0030-¶0034, ¶0039-¶0042) of the alternating plurality of insulating layer (32) and sacrificial layer (42), forming a plurality of gate-to-channel dielectric layers (41O) (Figs. 2J-2K, 7, 9A, ¶0060, ¶0094-¶0104) by oxidizing the plurality of dielectric layer (e.g., sacrificial layers 42 including a silicon nitride layer) including one of the plurality of dielectric layers comprising a silicon nitride layer, wherein: in response to oxygen diffusion concentration being controlled, the silicon nitride layer (42) becomes (e.g., sacrificial layers 42 including silicon nitride converted into silicon oxide-containing layers 41O that includes silicon oxide and/or silicon oxynitride) a silicon oxynitride layer and at least one silicon oxide layer which is formed at a side of the one of the plurality of dielectric layers (42), or in response to the oxygen diffusion concentration being controlled, the silicon nitride layer becomes only a whole silicon oxynitride layer; and further forming gate conductive layers (46) (Figs. 2J-7, 9A, ¶0094-¶0104) into the plurality of lateral recesses (43).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Sharangpani by forming the alternating stack comprising a plurality of dielectric materials and sacrificial material layers including a plurality of silicon nitride layers as taught by Sharangpani (‘436), and oxidizing the plurality of silicon nitride insulating layers of the alternating stack as taught by Sharangpani (‘436), wherein the oxidizing provides a plurality of silicon oxide and silicon oxynitride layers or a plurality of silicon oxynitride layers to have the method that comprises oxidizing the plurality of silicon nitride layers, wherein in response to oxygen diffusion concentration being controlled, one of the plurality of silicon nitride layers becomes a silicon oxynitride layer and at least one silicon oxide layer which is formed at a side of the one of the plurality of silicon nitride layers, or in response to the oxygen diffusion concentration being controlled, the one of the plurality of silicon nitride layers becomes only a whole silicon oxynitride layer (as claimed in claim 12), 
Regarding claim 14, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 12. Further, Sharangpani does not specifically disclose that each of the plurality of silicon nitride layers becomes a silicon oxynitride layer and at least one silicon oxide layer. However, Sharangpani teaches that a silicon oxynitride layer (Sharangpani, ¶0053) is formed by partial conversion of the silicon oxide material into a silicon oxynitride by thermal nitridation or by partial conversion of silicon nitride material into a silicon oxynitride by thermal oxidation; and that a silicon oxynitride layer is formed by alternating deposition of silicon oxide layers and silicon nitride layers, and interdiffusion of the deposited silicon nitride layers and silicon oxide layers forms a silicon oxynitride layer. Further, Sharangpani (‘436) teaches that the silicon nitride layer is converted into silicon oxide-containing layers (41O) (Sharangpani (‘436), Fig. 2K, ¶0060) that includes silicon oxide and/or silicon oxynitride layers.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Sharangpani/Sharangpani (‘436) by alternatingly depositing a plurality of silicon oxide layers and silicon nitride layers, and oxidizing the plurality of silicon nitride layers as taught by Sharangpani (‘436) to have the method, wherein each of the plurality of silicon nitride layers becomes a silicon oxynitride layer and at least one silicon oxide layer in order to provide improved 3D-NAND memory device including oxygen containing silicon nitride layer to enhance the charge trapping characteristics at each level of the gate conductive layers and to suppress the charge trapping characteristics at each level of the insulating layer, and thus to enhance the charge retention characteristics of the three-dimensional NAND memory (Sharangpani, ¶0002, ¶0036-¶0038, ¶0053, ¶0079-¶0080, ¶0101).
Regarding claim 16, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 1. Further, Sharangpani does not specifically disclose that the at least one silicon oxide layer is in direct contact with one of the plurality of gate conductive layers; or the whole silicon oxynitride layer is in direct contact with one of the plurality of gate conductive layers. However, Sharangpani (‘436) teaches that the silicon nitride layer is converted into silicon oxide-containing layers (41O) (Sharangpani (‘436), Fig. 2K, ¶0060) that includes silicon oxide and/or silicon oxynitride layers, and that the silicon oxide-containing layers (41O) is in direct contact with one of the plurality of gate conductive layers (46) (Sharangpani (‘436), Fig. 9A, ¶0104).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Sharangpani/Sharangpani (‘436) by alternatingly depositing a plurality of silicon oxide layers and silicon nitride layers, and oxidizing the plurality of silicon nitride layers as taught by Sharangpani (‘436), wherein the oxidized silicon nitride layers in direct contact with the gate conductive layers to have the method, wherein: the at least one silicon oxide layer is in direct contact with one of the plurality of gate conductive layers; or the whole silicon oxynitride layer is in direct contact with one of the plurality of gate conductive layers in order to provide improved memory device including oxygen containing silicon nitride layer to enhance the charge trapping characteristics at each level of the gate conductive layers and to suppress the charge trapping characteristics at each level of the insulating layer, and thus to enhance the charge retention characteristics of the three-dimensional NAND memory; and to provide improved method of forming an array of monolithic three-dimensional NAND strings (Sharangpani, ¶0002, ¶0036-¶0038, ¶0053, ¶0079-¶0080, ¶0101; Sharangpani (‘436), ¶0001, ¶0022-¶0025, ¶0060, ¶0115-¶0118).
Regarding claim 17, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 1. Further, Sharangpani does not specifically disclose that the at least one silicon oxide layer comprises a first silicon oxide layer and a second silicon oxide layer; and the first silicon oxide layer is in direct contact with one of the plurality of gate conductive layers, and the second silicon oxide layer is in direct contact with another one of the plurality of gate conductive layers. However, Sharangpani (‘436) teaches that the silicon nitride layer is converted into silicon oxide-containing layers (41O) (Sharangpani (‘436), Fig. 2K, ¶0060) that includes silicon oxide and/or silicon oxynitride layers, and that the silicon oxide-containing 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Sharangpani/Sharangpani (‘436) by alternatingly depositing a plurality of silicon oxide layers and silicon nitride layers, and oxidizing the plurality of silicon nitride layers as taught by Sharangpani (‘436), wherein the oxidized silicon nitride layers in direct contact with the gate conductive layers to have the method, wherein: the at least one silicon oxide layer comprises a first silicon oxide layer and a second silicon oxide layer; and the first silicon oxide layer is in direct contact with one of the plurality of gate conductive layers, and the second silicon oxide layer is in direct contact with another one of the plurality of gate conductive layers in order to provide improved memory device including oxygen containing silicon nitride layer to enhance the charge trapping characteristics at each level of the gate conductive layers and to suppress the charge trapping characteristics at each level of the insulating layer, and thus to enhance the charge retention characteristics of the three-dimensional NAND memory; and to provide improved method of forming an array of monolithic three-dimensional NAND strings (Sharangpani, ¶0002, ¶0036-¶0038, ¶0053, ¶0079-¶0080, ¶0101; Sharangpani (‘436), ¶0001, ¶0022-¶0025, ¶0060, ¶0115-¶0118).
Regarding claim 18, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 1. Further, Sharangpani does not specifically disclose that oxidizing the plurality of dielectric layers through the slit opening and the plurality of lateral recesses comprises transporting oxidant to the silicon nitride layer through the slit opening and the plurality of lateral recesses, the oxidant comprising oxygen; and each of the silicon oxynitride layer, the at least one silicon oxide layer, and the whole silicon oxynitride layer comprises the oxygen from the oxidant. However, Sharangpani (‘436) teaches that the silicon nitride layer is converted into silicon oxide-containing layers (41O) (Sharangpani (‘436), Fig. 2K, ¶0060) that includes silicon oxide and/or silicon oxynitride layers, and that the silicon oxide-containing layers (41O) is in direct contact with one of the plurality of gate conductive layers (46) (Sharangpani (‘436), Fig. 9A, ¶0104), and that oxidizing (Sharangpani (‘436), Fig. 2K, ¶0060) the plurality of dielectric layers (42) is provided through the slit opening (49) and the plurality of lateral recesses (e.g., recesses of the silicon nitride layers 42) (Sharangpani (‘436), Fig. 2C, ¶0048) comprises transporting oxidant (diffusion of oxygen 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Sharangpani/Sharangpani (‘436) by alternatingly depositing a plurality of silicon oxide layers and silicon nitride layers, and oxidizing the plurality of silicon nitride layers as taught by Sharangpani (‘436), wherein oxygen atoms are diffused into silicon nitride layers having lateral recesses to have the method, wherein: oxidizing the plurality of dielectric layers through the slit opening and the plurality of lateral recesses comprises transporting oxidant to the silicon nitride layer through the slit opening and the plurality of lateral recesses, the oxidant comprising oxygen; and each of the silicon oxynitride layer, the at least one silicon oxide layer, and the whole silicon oxynitride layer comprises the oxygen from the oxidant in order to provide improved memory device including oxygen containing silicon nitride layer to enhance the charge trapping characteristics at each level of the gate conductive layers and to suppress the charge trapping characteristics at each level of the insulating layer, and thus to enhance the charge retention characteristics of the three-dimensional NAND memory; and to provide improved method of forming an array of monolithic three-dimensional NAND strings (Sharangpani, ¶0002, ¶0036-¶0038, ¶0053, ¶0079-¶0080, ¶0101; Sharangpani (‘436), ¶0001, ¶0022-¶0025, ¶0060, ¶0115-¶0118).
Regarding claim 19, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 12. Further, Sharangpani does not specifically disclose that the at least one silicon oxide layer is in direct contact with one of the plurality of metal layers; or the whole silicon oxynitride layer is in direct contact with one of the plurality of metal layers. However, Sharangpani (‘436) teaches that the silicon nitride layer is converted into silicon oxide-containing layers (41O) (Sharangpani (‘436), Fig. 2K, ¶0060) that includes silicon oxide and/or silicon oxynitride layers, and that the silicon oxide-containing layers (41O) is in direct contact with one of the plurality of gate conductive layers (46) (Sharangpani (‘436), Fig. 9A, ¶0104).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Sharangpani/Sharangpani (‘436) by alternatingly depositing a plurality of silicon oxide layers and silicon nitride layers, and oxidizing the plurality of silicon nitride layers as taught by Sharangpani (‘436), wherein the oxidized silicon nitride layers in direct contact 
Regarding claim 20, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 12. Further, Sharangpani does not specifically disclose that oxidizing the plurality of silicon nitride layers comprises transporting oxidant to the plurality of silicon nitride layers through the plurality of lateral recesses, the oxidant comprising oxygen; and each of the silicon oxynitride layer, the at least one silicon oxide layer, and the whole silicon oxynitride layer comprises the oxygen from the oxidant. However, Sharangpani (‘436) teaches that the silicon nitride layer is converted into silicon oxide-containing layers (41O) (Sharangpani (‘436), Fig. 2K, ¶0060) that includes silicon oxide and/or silicon oxynitride layers, and that the silicon oxide-containing layers (41O) is in direct contact with one of the plurality of gate conductive layers (46) (Sharangpani (‘436), Fig. 9A, ¶0104), and that oxidizing (Sharangpani (‘436), Fig. 2K, ¶0060) the plurality of dielectric layers (42) is provided through the slit opening (49) and the plurality of lateral recesses (e.g., recesses of the silicon nitride layers 42) (Sharangpani (‘436), Fig. 2C, ¶0048) comprises transporting oxidant (diffusion of oxygen atoms into silicon nitride layers 42) (Sharangpani (‘436), Fig. 2K, ¶0060) to the silicon nitride layer (42) through the slit opening and the plurality of lateral recesses.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Sharangpani/Sharangpani (‘436) by alternatingly depositing a plurality of silicon oxide layers and silicon nitride layers, and oxidizing the plurality of silicon nitride layers as taught by Sharangpani (‘436), wherein oxygen atoms are diffused into silicon nitride layers having lateral recesses to have the method, wherein: oxidizing the plurality of silicon nitride layers .
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0278859 to Sharangpani in view of Sharangpani (‘436) (US 2017/0125436) as applied to claim 2 (claim 1), and further in view of Oh et al. (US 2010/0109065, cited in IDS of 03/11/2021, hereinafter Oh).
Regarding claim 3, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 2. Further, Sharangpani does not specifically disclose that forming the plurality of gate-to-gate dielectric layers comprises controlling the oxygen diffusion concentration, such that each of the plurality of gate-to-gate dielectric layers consists of a silicon oxynitride layer. However, Sharangpani teaches that the oxygen containing silicon nitride layer (e.g., silicon oxynitride) (Sharangpani, ¶0053) having a composition of SiON (with controlled contents of silicon oxygen, and nitrogen) is formed by thermal nitridation or thermal oxidation, and that interdiffusion of the deposited silicon nitride layers and silicon oxide layers forms a silicon oxynitride layer. Further, Oh teaches forming a nonvolatile memory comprising a lower and upper active channels (ACT1/ACT2) (Oh, Figs. 5I-5M, 10A,11A-11I, ¶0004-¶0022, ¶0067-¶0112, ¶00142-¶0168) formed through a process repeated several times to minimize the difference between the lower width and the upper width of the channel patterns to provide uniformity of electrical characteristics of the transistors of the semiconductor devices, wherein the gate-to-gate dielectric layers (210/230/250/270/290 and 310/330/350/370/390 or 624a/624b in Figs. 11A-11I) includes a silicon oxynitride layer having a dielectric constant higher than silicon oxide and formed between the conductive layers (220/240/260/280 and 320/340/360/380).

Regarding claim 11, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 1. Further, Sharangpani does not specifically disclose the method, wherein forming the NAND memory string comprises: forming a first dielectric deck; forming a second dielectric deck above the first dielectric deck; and forming a single channel structure extending vertically through the first and second dielectric decks. However, Oh teaches the method, wherein forming the NAND memory string comprises: forming a first dielectric deck (201) (Oh, Fig. 6A, ¶0098); forming a second dielectric deck (301) above the first dielectric deck; and forming a single channel structure (e.g., ACT 506) extending vertically through the first and second dielectric decks.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Sharangpani/Sharangpani (‘436)  by forming the nonvolatile memory device having the channel layer extending through the first stack and the second stack as taught by Oh to have the method, wherein the NAND memory string comprises: forming a first dielectric deck; forming a second dielectric deck above the first dielectric deck; and forming a single channel structure extending vertically through the first and second dielectric decks in order to provide improved 3D-NAND memory device optimized for high integration and having uniformity of electrical characteristics of the transistors of the semiconductor devices (Oh, ¶0004-¶0022, ¶0092, ¶0161).
Claims 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0278859 to Sharangpani in view of Sharangpani (‘436) (US 2017/0125436) as applied to claim 4 .
Regarding claim 5, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 4. Further, Sharangpani does not specifically disclose that each of the plurality of gate-to-gate dielectric layers comprises the silicon oxynitride layer stacked between two silicon oxide layers.
However, Jayanti teaches a three-dimensional (3D) memory device (3D-NAND flash memory device) (Jayanti, Fig. 18, ¶0002, ¶0008, ¶0064-¶0077) comprising a memory stack (110’) (Jayanti, Fig. 18, ¶0065, ¶0067) that comprises a plurality of interleaved gate conductive layers (108’) (Jayanti, Fig. 18, ¶0023, ¶0034) and gate-to gate dielectric layers (105/105’) (Jayanti, Figs. 18, ¶0067) above the substrate (101’), wherein each of the gate-to-gate dielectric layers (105’) comprises a silicon oxynitride layer (SiOxNy) (105b’) stacked between two silicon oxide layers (105a’ and 105c’), wherein forming the 3D-NAND memory device (Jayanti, Fig. 18, ¶0007, ¶0008, ¶0064, ¶0075-¶0077) comprising a stack wherein the alternating dielectric materials includes at least two portions of different materials having different etch rates of removal would result in forming the gate recess having controlled profile and dimensions to obtain the charge storage structures with increased heights so as to provide a higher degree of channel conductance modulation (e.g., higher on/off ratio), a reduced cell noise (e.g., a larger floating gate), and a reliable gain.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Sharangpani/ Sharangpani (‘436) by forming a silicon oxynitride layer with controlled contents of silicon oxygen, and nitrogen as taught by Sharangpani, wherein the alternating interlayer dielectric materials includes at least two portions of different materials having different etch rates of removal as taught by Jayanti to have the method, wherein each of the plurality of gate-to-gate dielectric layers comprises the silicon oxynitride layer stacked between two silicon oxide layers in order to provide improved 3D-NAND memory device including stacked structures having the charge storage structures with increased heights so as to provide a higher degree of channel conductance modulation (e.g., higher on/off ratio), a reduced cell noise (e.g., a larger floating gate), and a reliable gain (Jayanti, ¶0007, ¶0008, ¶0064, ¶0067, ¶0075-¶0077).
Regarding claim 7, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 6. Further, Sharangpani does not specifically disclose that the wet etchant comprises Tetramethylammonium hydroxide (TMAH).
However, Jayanti teaches a three-dimensional (3D) memory device (3D-NAND flash memory device) (Jayanti, Figs. 2-4, ¶0002, ¶0008, ¶0021-¶0036, ¶0064-¶0077) comprising a memory stack that comprises a plurality of interleaved gate conductive layers (108) (Jayanti, Fig. 2-4, ¶0023, ¶0034) and gate-to gate dielectric layers (105) (Jayanti, Figs. 2-4, ¶0021-¶0034) above the substrate (101), wherein the gate recesses (301) (Jayanti, Fig. 4, ¶0036) are formed by selectively removing the semiconductor material relative to adjacent insulating materials by wet etching the semiconductor materials (108) using a solution of Tetramethylammonium hydroxide (TMAH).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Sharangpani/ Sharangpani (‘436)  by forming the alternating stack comprising the silicon nitride insulating layers and sacrificial material layers including a semiconductor material as taught by Sharangpani, wherein the sacrificial material layers comprised of a semiconductor material are removed by the wet etchant as taught by Jayanti to have the method, wherein the wet etchant comprises Tetramethylammonium hydroxide (TMAH) in order to provide improved 3D-NAND memory device, wherein gate recesses are precisely controlled to improve the performance of the device (Jayanti, ¶0002, ¶0007-¶0008, ¶0036, ¶0040).
Regarding claim 15, Sharangpani in view of Sharangpani (‘436) discloses the method of claim 14. Further, Sharangpani does not specifically disclose that each of the plurality of silicon nitride layers becomes the silicon oxynitride layer stacked between two silicon oxide layers. However, Sharangpani (‘436) teaches that the plurality of silicon nitride layer is converted into silicon oxide-containing layers (41O) (Sharangpani (‘436), Fig. 2K, ¶0060) that includes silicon oxide and/or silicon oxynitride layers.
Further, Jayanti teaches a three-dimensional (3D) memory device (3D-NAND flash memory device) (Jayanti, Fig. 18, ¶0002, ¶0008, ¶0064-¶0077) comprising a memory stack (110’) (Jayanti, Fig. 18, ¶0065, ¶0067) that comprises a plurality of interleaved gate conductive layers (108’) (Jayanti, Fig. 18, ¶0023, ¶0034) and gate-to gate dielectric layers (105/105’) (Jayanti, Figs. 18, ¶0067) above the substrate (101’), wherein each of the gate-to-gate dielectric layers (105’) comprises a silicon oxynitride layer xNy) (105b’) stacked between two silicon oxide layers (105a’ and 105c’), wherein forming the 3D-NAND memory device (Jayanti, Fig. 18, ¶0007, ¶0008, ¶0064, ¶0075-¶0077) comprising a stack wherein the alternating dielectric materials includes at least two portions of different materials having different etch rates of removal would result in forming the gate recess having controlled profile and dimensions to obtain the charge storage structures with increased heights so as to provide a higher degree of channel conductance modulation (e.g., higher on/off ratio), a reduced cell noise (e.g., a larger floating gate), and a reliable gain.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Sharangpani/Sharangpani (‘436) by oxidizing the plurality of silicon nitride layers as taught by Sharangpani (‘436), wherein the alternating interlayer dielectric materials includes at least two portions of different materials having different etch rates of removal as taught by Jayanti to have the method, wherein each of the plurality of silicon nitride layers becomes the silicon oxynitride layer stacked between two silicon oxide layers in order to provide improved 3D-NAND memory device including stacked structures having the charge storage structures with increased heights so as to provide a higher degree of channel conductance modulation (e.g., higher on/off ratio), a reduced cell noise (e.g., a larger floating gate), and a reliable gain (Jayanti, ¶0007, ¶0008, ¶0064, ¶0067, ¶0075-¶0077).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0278859 to Sharangpani in view Sharangpani (‘436) (US 2017/0125436) as applied to claim 1, and further in view of Oh (US 2017/0154892, cited in IDS of 04/06/2021, hereinafter Oh (‘892)).
Regarding claim 10, Sharangpani in view Sharangpani (‘436) discloses the method of claim 1. Further, Sharangpani discloses the method, wherein forming the NAND memory string comprises: forming a first dielectric deck (e.g., 32,42) (Sharangpani, Figs. 7E, 8-11, ¶0036-¶0040, ¶0057-¶0062, ¶0093-¶0101); forming a first channel structure (e.g., 601/602) extending vertically through the first dielectric deck, forming a contact plug (88) above and in contact with the first channel structure (60), but does not specifically disclose forming an inter-deck plug above and in contact with the first channel structure; forming a second dielectric deck above the first dielectric deck; and forming a second channel structure extending vertically through the second dielectric deck and above and in contact with the inter-
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Sharangpani/Sharangpani (‘436) by forming a memory stack comprising the first and second stacked structures including the first and second channel layers connected with the channel connections pattern and isolated with an insulation material as taught by Oh (‘892) to have forming an inter-deck plug above and in contact with the first channel structure; forming a second dielectric deck above the first dielectric deck; and forming a second channel structure extending vertically through the second dielectric deck and above and in contact with the inter-deck plug in order to provide improved 3D-NAND memory device in which the first channel layer pattern and the second channel layer pattern are formed through separate processes and connected to each other through the channel connection pattern to prevent damaging the first and second channel patterns (Oh (‘892), ¶0007, ¶0075, ¶0078).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891